Citation Nr: 1610385	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a lumbar strain with degenerative disc disease (referred to herein as "lumbar spine disability"). 


REPRESENTATION

Veteran represented by:	Barbara Lincoln, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1974.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified during a Board hearing in Houston, Texas, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In June 2015, the Board remanded the Veteran's appeal with instruction to schedule him for a VA examination to determine the current severity of his lumbar spine disability, and to obtain any outstanding VA treatment records.  The Veteran underwent such an examination in September 2015, and VA treatment records were obtained.  The Board is therefore satisfied that the instructions in its remand of June 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's lumbar spine disability is not productive of incapacitating episodes, neurologic abnormalities, ankylosis, forward flexion of 30 degrees or less, or the functional equivalent thereof.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for degenerative disc disease of a lumbar strain with degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated August 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

The Veteran was provided VA examinations of his lumbar spine disability in November 2010 and September 2015.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims an increase to his 20 percent rating for his lumbar spine disability.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a 20 percent disability rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative arthritis of the spine.  IVDS is evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or as intervertebral disc syndrome (IVDS) under the Formula for Rating IVDS Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The next higher rating of 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The Veteran is currently in receipt of a rating of 20 percent.  The next higher rating of 40 percent is warranted for incapacitating episodes of at least 4 weeks but less than 6 weeks during the past 12 months, and a rating of 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Degenerative arthritis is alternatively rated on the basis of limitation of motion of the specific joint involved under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of a 20 percent rating based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

VA treatment records reflect that in July 2009 the Veteran reported worsening back pain.  He was treated for a lumbar strain.  Subsequent VA treatment records reflect ongoing medication for arthritic back pain.

The Veteran underwent a VA examination in November 2010.  He reported chronic achiness not helped by medication.  He reported no true flare-ups.  He did not have inflammatory joint disease and got no incapacitating episodes.  He had no radiculopathy and no bowel, bladder, or sexual dysfunction, though sex exacerbated back pain.  Walking was limited and he was unable to lift heavy objects, but was still able to perform minor chores around the house.  On physical examination, he was able to rise from his chair without use of the hands or arms.  Gait and posture were normal.  There was no indication of tenderness or muscle spasm.  Forward flexion was to 90 degrees and extension was to 30 degrees.  Repetition produced pain at 90 degrees and no weakness, fatigue, or reduction of range of motion.  Straight leg tests were negative.  There was no indication of radiculopathy, sensory deprivation, or muscle atrophy in the lower extremities.  X-rays showed degenerative changes in the lumbosacral spine.

At his March 2015 hearing, the Veteran reported a worsening of his lumbar spine disability.  He stated that he could not sleep without pain medication.

The Veteran underwent another VA examination in September 2015.  He reported difficulty in bending, twisting, and prolonged intimacy.  He denied flare-ups.  He reported the ability to walk 2-3 miles.  He treated his condition through use of a brace and heating pad.  He reported discomfort up and down both legs to his feet.  He reported no loss of bladder or bowel control.  On physical examination, forward flexion, extension, lateral flexion, and lateral rotation were all normal.  Pain in extension and lateral rotation was noted but did not result in functional loss.  Repetition produced no additional loss of function or range of motion.  The examiner was unable to determine without resorting to speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time.  There was no evidence of pain with weight bearing.  There was no muscle spasm or guarding.  Localized tenderness was present but did not result in abnormal gait or spinal contour.  The examiner noted swelling and interference with sitting.  Muscle strength, reflexes, and sensory tests were normal.  There were no signs or symptoms due to radiculopathy or any other neurologic abnormalities.  X-rays showed mild degenerative joint disease.  The examiner concluded that the Veteran's lumbar spine disability did not impact his ability to work.

The Board finds that an evaluation in excess of 20 percent is not warranted.  Higher ratings are available for such manifestations as incapacitating episodes, neurologic abnormalities, ankylosis, forward flexion of 30 degrees or less, or the functional equivalent thereof.  The Board finds no evidence of any such manifestations.  Nothing in the record indicates that the Veteran has experienced incapacitating episodes or ankylosis.  There is no evidence of any limitation whatsoever of the Veteran's range of forward flexion, though he does experience some painful movement.  While the Veteran has reported some pain in his legs, all sensory testing performed has been negative for objective evidence of radiculopathy, and the Veteran denies all other neurologic abnormalities.  Furthermore, there is no indication that the Veteran's symptoms constitute the functional equivalent of any of the above manifestations.  He consistently denies flare-ups.  The Board recognizes that the Veteran uses a back brace, and that the examiner was unable to determine without resorting to speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time.  Given the objective evidence of a full range of motion without repetition over time and overall mild symptomatology, however, the Board finds no evidence of the functional equivalence of so severe symptoms as flexion limited to 30 degrees, ankylosis, or incapacitating episodes.  See DeLuca, 8 Vet. App. 204-07.  For these reasons, the Board finds that an evaluation in excess of 20 percent for the Veteran's lumbar spine disability is not warranted.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's lumbar spine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including pain, swelling, and difficulty sitting and walking, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his lumbar spine disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An evaluation in excess of 20 percent for a lumbar strain with degenerative disc disease is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


